SANBORN, Circuit Judge
(dissenting). With regret I find myself unable to concur in the opinion and conclusion of the majority in this case.
Section 13 of the Interstate Commerce Act (4 U. S. Comp. Stat. 1913, § 8581), requires a complaint to state briefly the facts on which the plaintiff relies for the relief it asks of the Commission, and directs the Commission to send to the defendant carrier a statement of the complaint and to call upon it to answer the complaint within a reasonable time. It also provides that if the carrier, within the time specified by the Commission for the answer, makes reparation for the injury alleged in the complaint, it shall be relieved from liability for the violation complained of. The Commission summoned the carrier to satisfy the complaint or to answer it within 20 days. The carrier could not make reparation and satisfy the complaint in that way, because the complaint contained no statement whatever, either generally or specifically, of the amount of reparation sought. The carrier could not satisfy the complaint within the 20 days by lowering the rate, of which complaint was made, because by section 6 of the act it was prohibited from making any change without 30 days’ notice thereof, and the defendant was in this way deprived of its statutory right to satisfy the complaint and avoid an answer, and was compelled to answer without an opportunity to exercise that right. To my mind it is not a persuasive answer to this fact that the grace of the Commission might have shortened the time for changing the rate, or that the grace of the complainant or that of the Commission permitted the defendant to answer after its right to answer was lost. The opportunity to satisfy the complaint is a right independent of the will or grace of complainant or Commission. It is no answer to the charge that one who has taken another’s property without due process of law has deprived his victim of his right to that property to say that the taker has the power to return it to him, and may of his grace and good will do so. An opportunity to satisfy the complaint, dependent on the will or discretion of the Commission, or of the complainant, lacks every element of the right secured to it by the statute, and the action of the Commission fixing 20 days as the time for answer, and summoning the defendant to satisfy the complaint or answer it within that time, seems to me absolutely to have deprived the carrier, under the circumstances of this case, of his statutory right to satisfy the complaint and thereby avoid answering it.
The act of Congress provides that:
“All complaints for the recovery of damages shall be filed with the Commission within two years from the time the cause of action accrues, and not after.” 4 U. S. Comp. Stat. 1913, § 8584, subd. 2.
One of the rules of the Commission requires that:
“If reparation is sought, the petition or an exhibit thereto should set out in detail the shipments involved showing origin, destination, date, number and initials of cars, weight, rate paid, rate claimed and reparation claimed.”
*484And the record discloses the fact that on October 29, 1909, one of the examiners of the Commission gave notice to the complainant of this rule, that no damages in reparation could be recovered under this complaint “which alleged no amounts of damages, or times or places when such damages were incurred whatever,” and that if it desired to recover such damages it must file a supplemental complaint therefor and set, them forth. Neither in the original complaint nor in the supplemental complaint making new parties did the complainant allege any amount or amounts that it had paid or lost, or any amount or amounts that it claimed; nor did it ever allege or claim any such amount or amounts in any complaint or pleading until it filed with the Commission a statement of its claims for- reparation for the first time on October 31, 1913, although, as stated in the opinion of the majority, the Commission on May 25, 1912, received and sent to the defendants a statement of claims which the defendants returned with the admission that the shipments there mentioned moved and that the charges there made were collected. But it will be noticed that this admission contained these words:
“But this admission should not be construed that the complainant is entitled to reparation in this case.”
It is true that the complaints made prior to October 31, 1913, contained prayers for a change of the rate for which a cause of action was stated and for reparation. But none of these complaints stated any facts whatever constituting any cause of action for any reparation, none of them stated any facts which would have entitled the plaintiff to introduce any evidence whatever of any damages, nor did the plaintiff ever state in any manner any such facts or cause of action until October 31, 1913. Because no such cause of action and no such facts were ever pleaded or alleged prior to October 31, 1913, I am unable to resist the conclusion that then for the first time was any complaint for the recovery of any damages claimed in this case filed with the Commission within the fair and just meaning of the statute, and as the causes of action for all the damages recovered in this action, except $20.72, accrued more than two years prior to that date, the recovery of those damages seems to me to be barfed by the act of Congress. Even if the time when the statement of May 25, 1912, was received by the Commission could be deemed the time of the filing of a complaint for these damages, yet all damages accruing prior to May 25, 1910, would be barred, and $324.89 of the amount recovered is for such damages.
Nor does it seem to me that where, as in this case, no cause of action for any damages whatever was alleged in the earlier complaint, the failure of the defendants prior to the filing of a complaint for the damages to demand a bill of particulars can deprive them of any right or privilege. As no cause of action for damages was stated in those' earlier complaints, there was no claim for damages to particularize, and as the Supreme Court of Missouri said in Mallinckrodt Chemical Co. v. Nemnich, 169 Mo. 388, 397, 69 S. W. 355:
“Nor will it do to say that defendant should have moved to have made the pleading more -definite and certain. He might indeed have done this, but was *485not compelled to do so. The primary duty of making the pleading definite and certain is on the party drawing the pleading, and he cannot, by his remissness, east on his opponent the onus of doing what his own duty demands.”
Where, a complainant fails utterly to state any facts upon which a cause of action can be based, a cause of action may not be created by the failure of the defendant to demand a bill of particulars.
Finally, the rate established by the Commission, on which these claims for reparation are founded, was unjust and unreasonable, and it seems to me that the Commission itself, in later cases, has in effect so decided. 32 Interst. Com. R. 528; 34 Interst. Com. R. 708 ; 34 Interst. Com. R. 652.